DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendments filed 22 November 2021. Claims 1, 4-8, 11-13 and 15 have been amended. Claims 2-3, 9-10 and 14 have been cancelled. Claims 18-19 have been added. Therefore, claims 1, 4-8, 11-13 and 15-19 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “a multiplicity of micro-stimulating elements (12) which can be actuated individually”, as recited in line 4 of claim 1, lines 3-4 of claim 8.
The limitation of a “means for active or passive actuation of the micro-stimulating elements (12)”, as recited in lines 7-8 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, line 13 recites the term “body image” and, as the word “image” is generally understood to be that of a picture or graphic, it is unclear as to what the phrase “body image” is intended to mean as the phrase varies from the plain meaning of the word “image”. The term "the sensory stimulus produced is only just perceptible to the person", in lines 19-20, is confusing because feeling varies between different people so it is not clear how to define its meets and bounds. Further, it is not clear what structure the limitation "just perceptible to the person and in such a way that 
	Regarding claim 11, lines 3-4 recite “passively by sensors attached to the person” and it is unclear as to what structure the sensors are in communication with.
	Regarding claim 13, lines 2 and 3 recite the limitations of “the activating impulses” (line 2), “the blood circulation” (line 3) and “the stimulated regions” (line 3) which lack antecedent basis.
	Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Turo et al. (2011/0239370 A1) in view of Bastia et al. (2003/0028132 A1) .
Regarding claim 1, in figures 6-9 Turo discloses a rest (mattress 24) for a mattress support system (bed 20), for sensory training of a person (the rest 24 includes a plurality of sensors/actuators 30 which are actuated to provide vibration to sections of a users body upon sensors, adjacent to the plurality of sensors/actuators 30, detecting that a section of the users body has not moved from a section of the rest 24, see paras. [0048] and [0051]), the rest 24 comprising: a multiplicity of micro-stimulating elements (plurality of sensors/actuators 30) which are actuated individually and trigger sensory stimuli and which are arranged on a surface (top surface 26) of the rest 24 (the micro-stimulating elements 30 being arrayed along the surface 26 of the rest, see figs. 7A-7B, and the micro-stimulating elements 30 receiving a control signal to apply vibration to a section of the rest 24, see paras. [0046] and [0053]); and a control device (sensors, see para. [0054] lines 1-7, system controller 32 and input device 40) having means for passive actuation of the micro-stimulating elements 30, individually (the control device 32/40 receives pressure signals from the plurality of sensors located adjacent to the micro-stimulating elements 30, the pressure signals being indicative of the magnitude of pressure applied by a portion of the user’s body on a portion of the rest 24, and the control device 32/40 individually actuates the micro-stimulating elements 30 in accordance with the received pressure signals, see para. [0048]), by sensors (see para. [0054] lines 1-7) attached to the person during the training and for generating a feedback signal (the patient is positioned on the bed such that the patient contacts the sensors and therefore is considered to be attached to said sensors, see fig. 7A; 
Turo discloses everything as claimed, but lacks a detailed description of the spacing being variable for different body regions of the person.
However, in figure 6 Bastia teaches that micro-stimulating elements 76, on a rest 10’, have variable spacing for different body regions (the micro-stimulating elements 76 are releasably connected to the rest 10’ when a user opens a back flap 70 and removes 
Regarding claim 5, the modified Turo device discloses the micro-stimulating elements are releasably connectable to the rest (the micro-stimulating elements 76 are releasably connected to the rest 10’ when a user opens the back flap 70 and removes or attaches the micro-stimulating elements 76 from the rest 10’ via an attachment surface 72, see fig. 5 and paras. [0035]-[0037] of Bastia).
Regarding claim 7, the modified Turo device discloses that the micro-stimulating elements are, in the inactive state, not perceptible to the person on the rest (as people vary in their ability to perceive stimuli, the micro-stimulating elements 30 are dimensioned to have a small and discreet size and therefore are dimensioned such that they are not perceptible to the person in an inactive state, see figs. 7A-7B and para. [0058] of Turo).
Regarding claim 16, the modified Turo device discloses that the micro-stimulating elements are dimensioned with a diameter of 10 mm (the micro-stimulating elements 30 .
Claims 4 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Turo et al. and Bastia et al. as applied to claim 1 above, and further in view of West (2009/0299419 A1).
Regarding claims 4 and 19, the modified Turo device has everything as claimed, including the micro-stimulating elements having a variable intensity, see fig. 7B and paras. [0054]-[0055] of Turo, lacks a detailed description of the micro-stimulating elements constitute sources of electromagnetic radiation, in particular punctiform light sources, of which the wavelength and/or intensity are preferably variable.
However, in figures 1A-2A West teaches that micro-stimulating elements constitute sources of electromagnetic radiation (the micro-stimulating elements are arrayed on a flexible carbon fiber fabric grid 7, the micro-stimulating elements producing electromagnetic radiation to the user with a variable wavelength between three to fifteen microns when the user adjusts the wavelength via switch 4, see paras. [0067]-[0070] and [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Turo rest with micro-stimulating elements which constitute sources of electromagnetic radiation as taught by West to provide radiant energy therapy to the user to promote vasodilatation of the blood vessels, see para. [0067] of West.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Turo et al., Bastia et al. and West as applied to claim 4 above, and further in view of Ebner (9,316,378 B2).

However, in figures 1a-1c Ebner teaches that sources of electromagnetic radiation are punctiform light sources 100/200 (the punctiform light sources 100/200 are LED’s that create a centrally symmetrical arrangement to provide electromagnetic radiation to an area, see col. 2 lines 54-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electromagnetic radiation source of the modified Turo device with the punctiform light source of Ebner's device since it is merely a substitution of one known type of source of electromagnetic radiation with another known type of source of electromagnetic radiation, and it appears that the modified Turo device would perform equally well when providing electromagnetic radiation to the user.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turo et al. and Bastia et al. as applied to claim 1 above, and further in view of Shafieloo et al. (2016/0030281 A1).
Regarding claim 6, the modified Turo device has everything as claimed, including the micro-stimulating elements in wired communication with the control device using communication lines, see fig. 8 and paras. [0048] of Turo, but lacks a detailed description of the control device is connected wirelessly to the micro-stimulating elements, the control device is a mobile communication appliance with a corresponding 
However, in figure 2 Shafieloo teaches a control device 15 is connected wirelessly to a brace 70 having micro-stimulating elements (the control device 15 sends and receives signals from the brace 70 to control vibratory motors within the brace 70 and receive feedback from sensors within the brace 70, see paras. [0046] and [0048]-[0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Turo control device to be connected wirelessly to the micro-stimulating elements as taught by Shafieloo to allow the user to more easily operate the device and to make the device more portable.
Claims 8, 11-13 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Turo et al. (2011/0239370 A1) and Bastia et al. (2003/0028132 A1) as applied to claim 1 above, in view of West (2009/0299419 A1), Tong (2016/0271008 A1).
Regarding claim 8, in figures 6-9 Turo discloses the rest (as recited in the rejection of claim 1), the multiplicity of micro-stimulating elements which are actuated individually and which trigger sensory stimuli and are passively and individually controlled by the person (as recited in the rejection of claim 1), the control device (as recited in the rejection of claim 1) and the feedback signal (as recited in the rejection of claim 1). The modified Turo device further discloses the method of sensory training of the person comprising generating a feedback signal by the control device on the basis of the reaction of the person to the stimuli (during operation of the rest 24, a portion of the person’s body applies pressure to a portion of the rest 24, the user then reacts to 
The modified Turo method discloses that the micro-stimulating elements being fixed adjacent to the surface of the rest and having a variable intensity such that the micro-stimulating elements are discreetly positioned in the rest (see fig. 7B and paras. [0054]-[0055] of Turo), lacks a detailed description of the micro-stimulating elements are actuated in such a way that the sensory stimulus produced is only just perceptible to the person and/or in such a way that it is possible only just to differentiate between two locally separate stimuli.
However, in figures 1A-2A West teaches that micro-stimulating elements are actuated in such a way that the sensory stimulus produced is only just perceptible to the person (the micro-stimulating elements are arrayed on a flexible carbon fiber fabric grid 7 and, as the ability to perceive varies from person to person, the electromagnetic radiation produced by the micro-stimulating elements is discreetly perceptible to the user, see paras. [0067]-[0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Turo rest with micro-stimulating elements which produce a sensory stimulus that is only just perceptible to the person as taught by West to 
	The modified Turo method lacks a detailed description of a stimulus threshold, in a subsequent training step, is again actuated by the control device, and the feedback signals of the person are compared.
However, in figures 1-2 Tong teaches that a stimulus threshold, in a subsequent training step, is again actuated by the control device 1, and the feedback signals of the person are compared (a pressure is applied to a portion of the user body by a pressure bandage 2, the pressure bandage 2 having a pressure sensor 8 which provides a pressure signal as a feedback signal to the control device 1 and a doctor reviewing and comparing the feedback signal with a feedback signal from a previous training step to determine if the user’s ability to sense the sensory stimuli has improved, see paras. [0064]-[0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Turo control device to compare feedback signals from and initial and subsequent training step as taught by Tong to allow a care giver to determine if the user is receiving proper treatment from the rest, see para. [0064] of Tong.
Regarding claim 11, the modified Turo method discloses that the feedback signals of the person in response to the stimuli of the micro-stimulating elements are generated passively by sensors attached to the person (pressure signals, as detected by the sensors, are passively generated based on pressure applied by the body of the person reacting to the vibration stimuli applied by the micro-stimulating elements 30, the pressure signals being used to generate the feedback signals, see paras. [0051] and 
Regarding claim 12, the modified Turo method discloses that wherein, for targeted training purposes, micro-stimulating elements for selected body regions are activated in order to achieve a targeted change of a representation of a body part in the neuronal system of the person (the micro-stimulating elements 30 are activated for selected body regions, as determined by pressure signals detected by sensors, the micro-stimulating elements 30 providing a vibration stimuli to the selected body region to achieve a targeted state of change of the representation of a body part of the neuronal system of the person, the vibration stimuli being at a magnitude that allows the person to react to the vibration stimuli which changes the representation of the body part of the neuronal system of the person in reference to a previous state before the vibration stimuli was applied, see paras. [0052] and [0055] of Turo).
Regarding claim 13, the modified Turo method discloses that the activating impulses generated when the micro-stimulating elements are actuated are controlled such that the blood circulation is modified in regions of the body that are stimulated by the micro-stimulating elements (the micro-stimulating elements 30 produce vibratory impulses, controlled by the control device 32/40 in accordance with the feedback signals, to motivate the user to improve blood circulation by moving a portion of their body to prevent pressure sores, see paras. [0051] and [0055] of Turo).
Regarding claim 14, the modified Turo method discloses that a rest (as recited in the rejection of claim 1) for a mattress support system (as recited in the rejection of claim 1) is used to carry out the method (as recited in the rejection of claim 8).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turo et al. and Bastia et al. as applied to claim 7 above, and further in view of Blenk et al. (2015/0305972 A1) .
Regarding claim 17, the modified Turo device discloses that the micro-stimulating elements 30 have alternative dimensions, see para. [0058] of Turo, but lacks a detailed description of the micro-stimulating elements are dimensioned with a diameter of 2 to 5 mm.
However, in figure 1 Blenk teaches a micro-stimulating element 2 with a diameter of 3 mm (the micro-stimulating element 2 includes a cylindrical core 6 having a radius of 1.5 mm, or diameter of 3 mm, see para. [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Turo micro-stimulating element to have a diameter of 3 mm as taught by Blenk to further dampen disturbing noises while the device is in operation, see para. [0020] of Blenk.
Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.
On page 13 lines 14-22, page 14 lines 4-14 and page 15 lines 11-27, applicant argues that “Turo '370 does not disclose all features of current independent Claim 1. For example, Turo '370 does not disclose a rest for a mattress in which the micro- 
However, there appears to be no evidence or explanation provided by the applicant as to why Turo does not disclose the claimed features. As recited in the rejection of amended claim 1 above, Turo discloses a system and method, including a rest 24 for a mattress support system 20, for sensory training of a person see paras. [0048] and [0051] of Turo. Regarding amended claim 8, Turo discloses the method as claimed and West is relied on to teach the modification of producing a sensory stimulus that is only just perceptible to the person to provide the benefit of discreetly providing radiant energy therapy to the user to promote vasodilatation of the blood vessels, see para. [0067] of West. Additionally, with regard to amended claim 8, Tong is relied on to teach the modification of comparing feedback signals from an initial training step and a subsequent training step to provide the benefit of allowing a care giver to determine if the user is receiving proper treatment from the rest, see para. [0064] of Tong. Therefore, as no evidence or explanation has been provided to argue why Turo’s device .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Walter et al. (2010/0249637 A1) is cited to show a rest with removably connectable micro-stimulating elements.
Jones et al. (2016/0030280 A1) is cited to show a rest for a sensory training of a person.
Neustaedter et al. (8,840,573 B2) is cited to show a rest with repositionable micro-stimulating elements.
Gerssin (10,806,274 B2) is cited to show a rearrangeable rest with micro-stimulating elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785